This appeal is from a final decree validating an issue of refunding bonds to take the place of tax anticipation notes circulated by the Board of Public Instruction of Martin County as authorized by Section 566, Compiled General Laws of 1927. Said tax anticipation notes were issued July 1. 1929, and are being refunded as provided by Chapter 15772, Acts of 1931. *Page 90 
The record and the briefs have been examined and every essential question raised is found to have been considered and settled by this court in the case of Bryan v. Board of Public Instruction of Broward County, 142 Fla. 695, 195 So. 699. The judgment appealed from is accordingly affirmed on authority of the last cited case.
Affirmed.
TERRELL, C. J., CHAPMAN and THOMAS, J, J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and BUFORD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.